Citation Nr: 1719474	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  14-06 582	)	DATE
	)
	)


THE ISSUE

Whether the June 2008 Board of Veterans' Appeals (Board) decision denying an increased rating (evaluation) in excess of 10 percent for scoliosis of the thoracic and lumbar spine (a back disability) should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Jorge Amieva, Attorney


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the moving party, had active service from January 1997 to October 1998.

This matter is currently before the Board on the moving party's December 2011 motion for revision or reversal on the grounds of CUE in the June 23, 2008 Board decision denying an increased rating in excess of 10 percent for scoliosis of the thoracic and lumbar spine.

By way of history, the moving party filed a claim for an increased rating in excess of 10 percent for scoliosis of the thoracic and lumbar spine in January 2004.  In a subsequent May 2004 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, denied an increased rating for the back disability.  The moving party perfected an appeal to the denial, and in an June 23, 2008 decision, the Board also denied an increased rating in excess of 10 percent.  A motion for reconsideration of the Board decision was subsequently denied in November 2009.

This matter was first before the Board in August 2014, where the Board found no CUE in the June 23, 2008 Board decision.  The moving party appealed the August 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2016 order, the Court granted a Joint Motion for Partial Remand (JMR), vacated the August 2014 Board decision as to the Board CUE issue, and remanded the CUE issue to the Board.  Specifically, in the JMR the parties agreed that the Board erred by failing to sympathetically read the moving party's pro se CUE arguments.  See Bowen v. Shinseki, 25 Vet.App. 250, 254 (2012).  In the instant decision, the Board sympathetically reads the moving party's CUE arguments and then finds that the Board erred in June 2008 by failing to properly apply 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. Brown, 8 Vet. App. 202 (1995), which, had the law and regulations been properly applied, would have resulted in the moving party being awarded a 20 percent disability rating from May 20, 2006 for the service-connected back disability.  As such, the Board has met its responsibility to fully comply with the Court's order.  See Forcier v. Nicholson, 
19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).


FINDINGS OF FACT

1.  A June 23, 2008 Board decision denied an increased rating in excess of 10 percent for scoliosis of the thoracic and lumbar spine.  The moving party was provided with a copy of the decision.  The moving party subsequently filed a motion for reconsideration that was denied in November 2009.

2.  Per a May 20, 2006 VA spinal examination, upon range of motion testing, objective evidence of painful motion manifested at 60 degrees during flexion.

3.  Had the Board appropriately applied 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. Brown, 8 Vet. App. 202 (1995), when considering the appropriate rating for the service-connected scoliosis of the thoracic and lumbar spine, the outcome would have been manifestly different, and an increased rating of 20 percent would have been assigned from May 20, 2006, the date of the VA spinal examination.


CONCLUSION OF LAW

The June 23, 2008 Board decision denying an increased rating in excess of 10 percent for scoliosis of the thoracic and lumbar spine was clearly and unmistakably erroneous, and will be revised to grant an increased rating of 20 percent from May 20, 2006.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-1411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  The Court has directed that the VCAA does not apply to motions for revision or reversal based on CUE.  Hines v. Principi, 18 Vet. App. 227, 235 (2004); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  See also 38 C.F.R. § 20.1411 (obligations imposed by other statutes listed are not applicable to motions to revise or reverse Board decisions).  The Court has clarified that CUE motions are not conventional appeals, but rather are requests for revision of previous decisions.  A motion based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Moreover, that litigant has the burden of establishing CUE on the basis of the evidence then of record.  Livesay, 15 Vet. App. at 178-179.  As such, the duties specified in the VCAA are not applicable to allegations of CUE in a prior Board decision.  Sorakubo v. Principi, 16 Vet. App. 120, 122 (2002), citing Livesay at 165.

Whether Clear and Unmistakable Error was Present in the 
June 23, 2008 Board Decision  

A prior final Board decision must be reversed or revised where evidence establishes that there is CUE in the prior final decision.  38 U.S.C.A. §§ 5109A, 7111; 
38 C.F.R. §§ 20.1400-02.  All final Board decisions are subject to revision on the basis of CUE except for those decisions which have been appealed to and decided by the Court and decisions on issues which have subsequently been decided by the Court.  38 C.F.R. § 20.1400.

The motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  See 38 C.F.R. § 20.1404(b); see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000); Simmons v. Principi, 17 Vet. App. 104 (2003).

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice.  38 C.F.R. Part 20 (2016).  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1403, 20.1404.

CUE is established when the following conditions are met.  First, either (1) the correct facts contained in, or constructively contained in, the record were not before the adjudicator, or (2) the statutory or regulatory provisions extant at the time were incorrectly applied.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Second, the alleged error must be "undebatable," not merely "a disagreement as to how the facts were weighed or evaluated."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Finally, the error must have "manifestly changed the outcome" of the decision being attacked on the basis of CUE at the time the decision was rendered.  Id. at 313-314, 320; see Bustos v. West, 179 F.3d 1378, 1380-81 (Fed.Cir.1999) (expressly adopting "manifestly changed the outcome" language in Russell, supra).

Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the moving party with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated.  See 
38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  See 38 C.F.R. § 20.1403(e).

Before deciding a claim, the Board is required to consider all relevant evidence of record and to consider and discuss in its decision all "potentially applicable" provisions of law and regulation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991); Weaver v. Principi, 14 Vet. App. 301, 302 (2001) (per curiam order).  In addition, the Board must include in its decision a written statement of the reasons or bases for its findings and conclusions, adequate to enable an appellant to understand the precise basis for the Board's decision.  38 U.S.C.A. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record").  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet.App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir.1996) (table); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In the present case, the moving party alleges CUE in a June 23, 2008 Board decision denying an increased rating in excess of 10 percent for scoliosis of the thoracic and lumbar spine.  The pertinent laws and regulations at the time of this decision were essentially the same as they are now.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2016).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2016).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016).

In applying sections 4.40, 4.45, and 4.59, rating personnel must consider the claimant's functional loss and clearly explain what role the claimant's assertions of pain played in the rating decision.  Smallwood v. Brown, 10 Vet. App. 93, 99 (1997).  See also Quarles v. Derwinski, 3 Vet. App. 129, 140 (1992) (section 4.45 requires analysis of effect of pain on the disability).  The functional loss due to pain is to be rated at the same level as the functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Under section 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the lumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the lumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the lumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the lumbar spine 30 degrees or less, or favorable ankylosis of the entire lumbar spine, while a 50 percent disability rating is assigned for unfavorable ankylosis of the entire lumbar spine.  Finally, a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (2016). 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the lumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The diagnostic codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability;
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

The IVDS Rating Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

A June 23, 2008 Board decision denied an increased rating in excess of 10 percent for scoliosis of the thoracic and lumbar spine.  The moving party was provided with a copy of the decision.  The moving party subsequently filed a motion for reconsideration that was denied in November 2009.  Throughout the course of this appeal, the moving party has advanced a number of arguments as to why there was CUE in the June 23, 2008 Board decision denying an increased rating in excess of 10 percent for scoliosis of the thoracic and lumbar spine.  As directed by the JMR, the Board has reviewed the moving party's arguments and considered them in the light most sympathetic to the moving party.  Further, the Board notes that the moving party has recently obtained an attorney representative who offered/clarified additional arguments in a January 2017 brief. 

Reading the arguments in the light most sympathetic to the moving party, the Board finds that the arguments advanced by the moving party and representative boil down to essentially two arguments.  First, the Board erred when it failed to consider whether a separate compensable rating was warranted for IVDS of the lumbar spine.  Second, the Board committed legal error by incorrectly applying the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. Brown.

Initially, the Board finds that the argument that the Board erred when it failed to consider whether a separate compensable rating was warranted for IVDS cannot form the basis for CUE in the instant matter.  As discussed above, IVDS disability ratings are based upon the frequency of incapacitating episodes over the previous year.  In arguing that the Board should have considered a separate compensable rating for IVDS, the representative specifically noted that the moving party was first diagnosed with IVDS at the May 2006 VA spinal examination, and argued that "service connection should have been granted for IVDS and rated accordingly."


Review of the May 2006 VA spinal examination reflects that the moving party had no incapacitating episodes of IVDS, and the other evidence of record during the relevant time period supports the absence of incapacitating episodes for VA rating purposes.  As such, the appropriate disability rating for IVDS in May 2006 (or earlier) was 0 percent (noncompensable); therefore, even if the Board committed legal error June 23, 2008 by failing to consider whether a separate compensable rating was warranted for IVDS, as the appropriate IVDS rating would have been noncompensable, and any error would not have manifestly changed the outcome of the June 23, 2008 Board decision because the moving party would not have received a rating in excess of 10 percent for the service-connected back disability.

Considering the moving party's second main argument, the Board finds that had the Board not failed to appropriately apply 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. Brown when considering the appropriate rating for the service-connected scoliosis of the thoracic and lumbar spine in its June 23, 2008 decision, the outcome would have been manifestly different, and an increased rating of 20 percent would have been assigned from May 20, 2006, the date of the VA spinal examination showing painful limitation of flexion to 60 degrees.

As discussed above, pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, and other relevant law and regulation, functional loss due to pain is to be rated at the same level as the functional loss where motion is impeded, and, under 38 C.F.R. § 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  

The moving party received a VA spinal examination on May 20, 2006.  Per the examination report, upon range of motion testing, objective evidence of painful motion manifested at 60 degrees during flexion.  As discussed above, a 20 percent 

disability rating is warranted when there is forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees; therefore, had the Board properly applied 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. Brown, the Board would have assigned an increased disability rating of 20 percent for the service-connected scoliosis of the thoracic and lumbar spine from May 20, 2006, the date upon which range of motion testing showed painful limitation of flexion at 60 degrees.  By not awarding the increased disability rating, the Board committed an undebatable error, and, by committing said error, the outcome of the decision was manifestly changed. 

The Board has also considered whether a date prior to May 20, 2006 should be assigned for the 20 percent disability rating.  Having reviewed the relevant evidence of record, the Board notes that none of the evidence of record specifically shows painful limitation of flexion of 60 degrees or less prior to the May 20, 2006 spinal examination.  As such, any argument that the evidence of record reflects that an increased rating was warranted earlier than May 20, 2006 relates to the moving party's disagreement with how the Board weighed and/or evaluated the evidence of record in reaching its determination, which is explicitly not CUE.  38 C.F.R. 
§ 20.1403(d).

Based on the above, the Board concludes that, but for the Board's failure to apply 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. Brown, 8 Vet. App. 202, at the time of its June 23, 2008 decision, the outcome would have been manifestly different and an increased disability rating of 20 percent for scoliosis of the thoracic and lumbar spine would have been assigned from May 20, 2006, the date on which a VA spinal examination showed painful limitation of flexion of 60 percent.  As such, the Board finds that the June 23, 2008 Board decision denying an increased disability rating for the service-connected back disability was clearly and unmistakable erroneous, 

and should be revised to grant an increased rating of 20 percent from May 20, 2006, the date on which painful forward flexion of the lumbar spine was measured at 60 degrees.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403, 20.1404.


ORDER

The June 23, 2008 Board decision, having been found to be clearly and unmistakably erroneous in denying an increased rating in excess of 10 percent for scoliosis of the thoracic and lumbar spine, is revised to reflect a grant of an increased disability rating of 20 percent from May 20, 2006 for the service-connected scoliosis of the thoracic and lumbar spine.




                       ____________________________________________
	J. PARKER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



